[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________
                                                               FILED
                           No. 04-15196               U.S. COURT OF APPEALS
                       Non-Argument Calendar            ELEVENTH CIRCUIT
                                                           June 10, 2005
                     ________________________
                                                          THOMAS K. KAHN
                                                               CLERK
                       Agency No. A97-199-673

FRIED GLENN SUMAMPOUW,


                                                                Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________
                              (June 10, 2005)


Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Fried G. Sumampouw, an Indonesian native and citizen who is ethnically

Chinese and Christian, appeals the BIA’s denial of his motion for reconsideration

of its decision denying his claims for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). Sumampouw was admitted to the

United States as a visitor on December 23, 1999, and after remaining beyond the

authorized period, he filed an application for asylum and withholding of removal

under the CAT on May 8, 2003. An immigration judge (“IJ”) concluded that

Sumampouw was ineligible for asylum because he did not file his application

within one year of entering the United States, and had not demonstrated

exceptional circumstances that would excuse the untimely filing. The IJ also

found that, because Sumampouw had not demonstrated past persecution, he was

not entitled to withholding of removal or relief under the CAT. On June 17, 2004,

the BIA issued a written opinion affirming the IJ’s decision. Sumampouw did not

immediately appeal this decision, but rather filed a motion for reconsideration with

the BIA. On October 8, 2004 – after the BIA denied his motion for

reconsideration – Sumampouw filed a petition for review with us.

                              I Jurisdictional Issues

      We review de novo whether we have subject-matter jurisdiction. See

Brooks v. Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). While we generally

                                         2
have jurisdiction to review final orders of removal, the petition for review must be

filed within 30 days of the date of the final order of removal. See 8 U.S.C.

§ 1252(a)(1), (b)(1). The statutory time limit for filing a direct petition for review

in an immigration case is “mandatory and jurisdictional,” and is not subject to

equitable tolling. See Stone v. INS, 514 U.S. 386, 405, 115 S. Ct. 1537, 1549

(1995) (construing the former 90-day period for filing a petition for review). A

motion to reconsider or reopen filed with the BIA does not suspend the finality of

the underlying BIA order and does not toll the review period. See id. at 405–06,

115 S. Ct. at 1549.

      Sumampouw filed his petition for review nearly four months after the BIA

issued its decision, in excess of the 30 days allowed by the statute. Thus, our

jurisdiction is limited to reviewing the denial of Sumampouw’s motion for

reconsideration. In addition, we lack jurisdiction to review the BIA’s

determination that Sumampouw’s asylum application was untimely. See 8 U.S.C.

§ 1158(a)(3); see also Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1217–18 (11th

Cir. 2002) (holding that § 1158(a)(3) divests our Court of jurisdiction to review a

decision regarding whether an alien complied with the one-year time limit or

established extraordinary circumstances that would excuse his untimely filing).

         II. The Denial of Sumampouw’s Motion for Reconsideration

                                          3
      We review the BIA’s denial of a motion for reconsideration for abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003), cert.

denied, 125 S. Ct. 38 (2004). Where the BIA has properly affirmed an IJ’s initial

order, denial of an alien’s motion for reconsideration is appropriate. See id. at

1340–41. Furthermore, we review the IJ’s or BIA’s findings of fact, including

determinations of past persecution, under the substantial evidence test. Al Najjar

v. U.S. Att’y Gen., 257 F.3d 1262, 1283 (11th Cir. 2001) (internal quotation

omitted). We must affirm the decision if it is supported by “reasonable,

substantial, and probative evidence on the record considered as a whole.” Id. at

1284. Using this highly deferential standard of review, we must defer to the

decision unless the evidence compels a reasonable fact finder to find otherwise.

See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S. Ct. 812, 815 (1992).

      “An alien seeking withholding of removal under the INA must show that his

life or freedom would be threatened on account of race, religion, nationality,

membership in a particular social group, or political opinion.” Mendoza v. U.S.

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (citing 8 U.S.C. §

1231(b)(3)(A)). The alien bears the burden of demonstrating by a preponderance

of the evidence that he would be persecuted or tortured upon his return to the

country in question. Id. An alien can meet his burden by showing either: (1) “past

                                          4
persecution in his country based on a protected ground,” in which case a

rebuttable presumption is created that his life or freedom would be threatened if he

was returned to his country; or (2) “a future threat to his life or freedom on a

protected ground in his country.” Id. However, we have indicated that

“persecution is an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)

(internal quotation and citation omitted).

      Sumampouw set forth the following grounds for withholding of removal:

(1) there was a series of riots in 1998 in which Muslims destroyed Christian

churches; (2) he and a companion were attacked in late 1999 by a group of

Muslims who shouted ethnic and religious epithets; (3) his companion was killed

in this incident; (4) at some point before that incident, his house was often stoned

for unknown reasons; and (5) the Indonesian police would not investigate

complaints made by a Chinese Christian without a bribe.

      Even accepting this testimony – which the IJ credited – as true, the

incidents that Sumampouw described do not constitute persecution. Because the

most serious incidents — the riots and that attack on Sumampouw and his

companion — were separated by more than a year, the BIA concluded that these

                                             5
two incidents were isolated in nature and therefore did not rise to the level of

persecution. Furthermore, Sumampouw did not contact the police after these

incidents. Therefore, the IJ concluded that he could not meet his burden of

establishing that the government would not protect him. Because the BIA’s

determination about past persecution is supported by substantial evidence, we

must defer to it. Thus, the BIA’s denial of Sumampouw’s claim for withholding

of removal was proper, and the BIA did not abuse its discretion by denying his

motion for reconsideration.

      Having reviewed the parties’ briefs and the record and found no error, we

affirm.

      AFFIRMED.




                                          6